Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This is in response to applicant’s after final amendment filed on November 25, 2021 and terminal disclaimers filed on November 25, 2021 and December 2nd, 2021 respectively.
Status of Claims
1.	Claims 1, 3-5, 8, 11, 12 and 15 are currently under examination wherein claim 1 has been amended in applicant’s after final amendment filed on November 25, 2021. Claims 2, 6, 7, 9, 10, 13, 14 and 16 have been cancelled by the applicant in the same amendment. Applicant’s request for consideration under the after final consideration pilot program 2.0 filed on November 25, 2021 and terminal disclaimers filed on November 25, 2021 and December 2nd, 2021 respectively are acknowledged herein.
Status of Previous Rejections
2.	The previous rejections of claims 1-16 under 35 U.S.C. 103, the previous rejection of claims 1-16 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4 of application 16/079,669 (US Pub. 2019/0055619 A1 and now US patent No. 11,066,722 B2) and the previous provisional rejection of claims 1-16 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of the copending Application No. 16/344,441 (US Pub. 2019/0323100) in view of JP (‘002 A) as stated in the Office action dated August 26, 2021 have been withdrawn in light of the applicant’s after final nd, 2021 respectively.
Allowable Subject Matter
3.	Claims 1, 3-5, 8, 11, 12 and 15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
 The applicant’s after final amendment filed on November 25, 2021 has obviated the previous rejections of claims 1-16 under 35 U.S.C. 103 as being unpatentable over JP (2015-200002 A) as stated in the Office action dated August 26, 2021. JP (‘002 A) does not teach the slab heating step as claimed in the independent claim 1 as amended. A further search for references did not find any prior art which anticipates or renders obvious the claimed subject matter of the instant application alone or in combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.







Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIPING ZHU whose telephone number is (571)272-6725.  The examiner can normally be reached on Mon-Fri 8:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Weiping Zhu/
Primary Examiner, Art Unit 1733

2/7/2022